ADVENTRX PHARMACEUTICALS, INC.
CHANGE IN CONTROL SEVERANCE PLAN

(Effective as of December 6, 2012)

This document sets forth all applicable terms of the Change in Control Severance
Plan (this “Plan”) of ADVENTRX Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), effective as of the date set forth above and until further
amended or terminated by the Company’s Board of Directors or a properly
authorized committee thereof (collectively, the “Board”) in accordance with
Section 12(a). Certain capitalized terms used in this Plan are defined in
Section 11.

1. Purpose. The purpose of this Plan is to diminish the distraction of each
Participant (as defined below) in the event of a threatened or pending Change in
Control by providing financial assistance to a Participant whose employment with
the Company is terminated under certain circumstances in connection with a
Change in Control.

2. Applicability. This Plan shall be applicable to each employee of the Company
listed on Exhibit A hereto (each, a “Participant”), which may be amended by the
Company from time to time in accordance with Section 12(a).

3. At-Will Employment. Each Participant’s employment is and shall continue to be
at-will, as defined under applicable law. If the Participant’s employment
terminates for any reason, the Participant shall not be entitled to any
payments, benefits, damages, awards or compensation other than as provided by
this Plan or required by applicable law, or as may otherwise be established
under the Company’s then existing employee benefit plans or policies at the time
of termination.

4. Severance Benefits. If a Participant’s employment with the Company terminates
as a result of an Involuntary Termination during the Protection Period, and the
Participant delivers (and does not revoke) the Release (as defined in
Section 9), then the Participant shall be entitled to the following severance
benefits:

(a) An amount payable by the Company equal to the result of multiplying (i) the
Participant’s annual base salary at the time of the Involuntary Termination,
disregarding any reduction in base salary during the Protection Period, by
(ii) an amount equal to the quotient of (A) the number of months (the “Benefit
Period”) indicated as applicable to the Participate on Exhibit A divided by
(B) 12, which amount shall be payable in a lump-sum on the date determined
pursuant to Section 9.

(b) An amount payable by the Company to the Participant equal to the estimated
cost of continuing the Participant’s health care coverage and the coverage of
the Participant’s dependents who are covered at the time of the Involuntary
Termination under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, for a period equal to the Benefit Period, which amount shall be payable
in a lump-sum on the date determined pursuant to Section 9.

Notwithstanding the foregoing, the severance benefits are subject to reduction,
if applicable, in accordance with the terms and provisions of Exhibit B hereto,
which are incorporated herein as if fully set forth herein.

5. Accrued Obligation. Although the Company’s obligations under this Plan are
created and are outstanding as of the effective date of this Plan, these
obligations with respect to a particular Participant will not mature, and will
remain contingent, until such Participant has experienced an Involuntary
Termination during the Protection Period and also delivered (and not revoked)
the Release, as required under Section 9, which has become effective in
accordance with its terms.

6. Other Terminations. If the Participant experiences a separation from service
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)) for any reason other than as a result of an Involuntary
Termination during the Protection Period, then the Participant shall not be
entitled to the severance benefits under Section 4 of this Plan.

7. Accrued Wages and Vacation, Expenses. In addition to the severance benefits
under Section 4 of this Plan, with regard to a Participant whose employment
terminates as a result of an Involuntary Termination during the Protection
Period: (i) the Company shall pay the Participant any unpaid base salary due for
periods prior to and including the Termination Date; (ii) the Company shall pay
the Participant all of the Participant’s accrued and unused vacation through the
Termination Date; and (iii) following submission of proper expense reports by
the Participant, the Company shall reimburse the Participant for all expenses
reasonably and necessarily incurred by the Participant in connection with the
business of the Company prior to the Termination Date. These payments shall be
made promptly upon termination and within the period of time mandated by law
including, but not limited to, Section 409A of the Code.

8. Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, license, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets (including, if warranted under the circumstances, a subsidiary or
parent of such successor) shall assume the Company’s obligations under this Plan
and agree expressly to perform the Company’s obligations under this Plan in the
same manner and to the same extent as the Company would be required to perform
such obligations in the absence of a succession. For all purposes under this
Plan, the term “Company” shall include any successor (or, if warranted, a
subsidiary or parent of such successor) to the Company’s business and/or assets
which is required to assume the Company’s obligations as described in this
section or which becomes bound by the terms of this Plan by operation of law.

9. Execution of Release. As a condition of receiving the severance benefits
under Section 4, the Participant shall execute and not revoke a general release
of claims, which will also confirm any post-termination obligations and/or
restrictions applicable to the Participant (the “Release”), such that the
Release becomes effective no later than 60 days following the Termination Date
(the “Release Deadline”). The severance benefits under Section 4 shall be paid
on the date the Release is effective; provided, however, that, in the event the
Participant’s separation occurs at a time during the calendar year where it
would be possible for the Release to become effective in the calendar year
following the calendar year in which the Participant’s separation occurs, any
severance that would be considered deferred compensation (as defined in
Section 409A of the Code) will be paid on the first payroll date following the
Release Deadline.

10. Notices.

(a) General. Notices and all other communications contemplated by this Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or three (3) days after having been mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of the
Participant, mailed notices shall be addressed to him or her at the home address
that he or she most recently communicated to the Company in writing. In the case
of the Company, mailed notices shall be addressed to its corporate headquarters,
and all notices shall be directed to the attention of its Secretary.

(b) Notice of Termination. Any termination of employment by the Company with or
without Cause or by the Participant for Good Reason shall be communicated by a
notice of termination to the other party hereto given in accordance with this
Section and the second paragraph of Section 11(c). Any such notice provided by
the Company under circumstances constituting a for-Cause termination, or by the
Participant under circumstances constituting such an Involuntary Termination,
shall indicate the specific termination provision in this Plan relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and shall
specify the Termination Date. The failure by either party to include in the
notice any fact or circumstance which contributes to a showing of a for-Cause
termination or an Involuntary Termination shall not waive any right of such
party hereunder or preclude such party from asserting such fact or circumstance
in enforcing such party’s rights hereunder.

11. Definition of Terms. The following terms referred to in this Plan shall have
the following meanings:

(a) Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Participant in connection with his or her responsibilities as an employee which
is intended to result in substantial personal enrichment of the Participant;
(ii) the Participant’s conviction of a felony that the Board reasonably believes
has had or will have a material detrimental effect on the Company’s reputation
or business; (iii) a willful act by the Participant that constitutes misconduct
and is materially injurious to the Company, or (iv) continued willful violations
by the Participant of the Participant’s obligations to the Company after there
has been delivered to the Participant a written demand for performance from the
Company that describes the basis for the Company’s belief that the Participant
has not substantially performed his or her duties.

(b) Change in Control. “Change in Control shall mean:

(i) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(ii) Any “person” (as such term is defined in the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d 3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any subsidiary, (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Qualifying
Transaction, as defined in paragraph (iii), or (E) by any person of Voting
Securities from the Company, if a majority of the Incumbent Board approves in
advance the acquisition of beneficial ownership of 30% (but less than 50%) of
Company Voting Securities by such person;

(iii) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of at least 90% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 30%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

(iv) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the sale of all or substantially all of the
Company’s assets.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

(c) Good Reason. “Good Reason” shall mean (i) without the Participant’s express
written consent, a material reduction or alteration of the Participant’s duties,
position or responsibilities relative to the Participant’s duties, position or
responsibilities in effect immediately prior to such reduction or alteration, or
the removal of the Participant from such position, duties or responsibilities;
(ii) without the Participant’s express written consent, a material reduction by
the Company of the Participant’s base salary as in effect immediately prior to
such reduction; (iii) without the Participant’s express written consent, the
relocation of the Participant’s principal place of employment with the Company
by more than fifty (50) miles; or (iv) a material breach of this Plan,
including, but not limited to the failure of the Company to obtain the
assumption of this Plan by any successors as contemplated in Section 8.

Notwithstanding the foregoing, an Involuntary Termination shall not be deemed to
occur on account of Good Reason until the Company has received written notice
from the Participant of the occurrence of an event described in the above
definitions of “Good Reason” and had thirty (30) calendar days after the
Company’s receipt of such notice to cure or remedy such event (the “Remedy
Period”). In order to be effective, an Involuntary Termination for Good Reason
must occur within ten (10) business days after the end of the Remedy Period in
which the Company failed to cure or remedy the event giving rise to such
termination and the Participant must have provided the foregoing written notice
of the occurrence of the event giving rise to such termination to the Company
within ninety (90) days of the Participant’s awareness of the initial existence
of the applicable circumstances constituting Good Reason. The items referenced
above constitute the exclusive list of the reasons that shall be considered Good
Reason for the treatment of a termination of a Participant’s employment by the
Participant as an Involuntary Termination.

(d) Involuntary Termination. “Involuntary Termination” shall mean the
termination of the employment of a Participant by the Company without Cause or
by the Participant for Good Reason.

(e) Protection Period. “Protection Period” shall mean the period commencing
three months prior to and ending on the one-year anniversary of a Change in
Control.

(f) Termination Date. “Termination Date” shall mean the effective date of any
“Separation from Service” within the meaning of Section 409A of the Code with
respect to a Participant.

12. Miscellaneous Provisions.

(a) Amendment or Termination. The Board may in its sole discretion amend or
terminate this Plan at any time and in any manner; provided, however, that no
such amendment or termination shall take effect earlier than twelve (12) months
following the date the amendment or termination is adopted by the Board without
the written consent of the affected Participant, other than any amendment that
is necessary to comply with applicable law; provided further that
notwithstanding anything to the contrary contained in this paragraph or in this
Plan, it is the parties’ intent that no payment made or to be made hereunder
shall be subject to the provisions of Section 409A(a)(1)(B) of the Code and,
accordingly, the parties agree that this Plan and the Participants’ rights under
it shall be amended to conform to their intent as set forth in this
proviso.  Notwithstanding the foregoing, the Company’s chief executive officer
and the Company’s president (each, a “Designated Officer”) shall have the
authority to (i) designate employees, other than employees who are “officers” as
defined in Rule 16a-1(f) of the Exchange Act (or any successor rule)
(“Non-Officer Employees”), as Participants, (ii) change the Benefit Period
applicable to Non-Officer Employees who are Participants, and (iii) remove
Non-Officer Employees from participation, in accordance with the rules set forth
in this Plan; provided, however, that no decrease in the Benefit Period or
removal from participation in this Plan of a Non-Officer Employee Participant
shall take effect earlier than twelve (12) months following the date such change
or removal is approved by a Designated Officer without the written consent of
the affected Participant, unless such change is necessary to comply with
applicable law.

(b) Effect of Statutory Benefits. To the extent that any severance benefits are
required to be paid to the Participant upon termination of employment with the
Company as a result of any requirement of law or any governmental entity in any
applicable jurisdiction, the aggregate amount of severance benefits payable
pursuant to Section 3 shall be reduced by such amount.

(c) No Duty to Mitigate. A Participant shall not be required to mitigate the
amount of any payment contemplated by this Plan, nor shall any such payment be
reduced by any earnings that the Participant may receive from any other source.

(d) Waiver. No provision of this Plan may be waived or discharged unless the
waiver or discharge is agreed to in writing and signed by the affected
Participant and by an authorized officer of the Company (other than the
Participant). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Plan by the other party shall be considered a
waiver of any other condition or provision or of the same condition or provision
at another time.

(e) Integration. This Plan supersedes all prior or contemporaneous agreements,
whether written or oral, with respect to this Plan; provided that, for
clarification purposes, this Plan shall not affect any agreements between the
Company and each Participant regarding intellectual property matters,
non-solicitation restrictions or confidential information of the Company. In
addition, except as set forth above and in Exhibit B, nothing in this Plan shall
be construed as impacting any equity award granted to a Participant.

(f) Choice of Law. The validity, interpretation, construction and performance of
this Plan shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

(g) Severability. The invalidity or unenforceability of any provision or
provisions of this Plan shall not affect the validity or enforceability of any
other provision hereof, which shall remain in full force and effect.

(h) Withholding and Employment Taxes. Participants shall be responsible for any
applicable taxes of any nature (including any penalties or interest that may
apply to such taxes) that the Company reasonably determines apply to any payment
made hereunder. A Participant’s receipt of any benefit hereunder is conditioned
on his or her satisfaction of any applicable withholding or similar obligations
that apply to such benefit, and any cash payment owed hereunder will be reduced
to satisfy any such withholding or similar obligations that may apply.

(i) Section 409A of the Code.

(i) This Plan is intended to comply with, or otherwise be exempt from,
Section 409A of the Code and any regulations and Treasury guidance promulgated
thereunder. The Company shall undertake to administer, interpret, and construe
this Plan in a manner that does not result in the imposition on a Participant of
any additional tax, penalty, or interest under Section 409A of the Code. If the
Company determines in good faith that any provision of this Plan would cause
Participants to incur an additional tax, penalty, or interest under Section 409A
of the Code, the Board may, without the consent of any Participant amend this
Plan as may be necessary to ensure compliance with the distribution provisions
of Section 409A of the Code or as otherwise needed to ensure that this Plan
complies with Section 409A of the Code. The preceding provisions, however, shall
not be construed as a guarantee by the Company of any particular tax effect to a
Participant under this Plan. The Company shall not be liable to any Participant
for any payment made under this Plan that is determined to result in an
additional tax, penalty, or interest under Section 409A of the Code, nor for
reporting in good faith any payment made under this Plan as an amount includible
in gross income under Section 409A of the Code.

(ii) “Termination of employment,” “resignation,” or words of similar import, as
used in this Plan means, for purposes of any payments under this Plan that are
payments of deferred compensation subject to Section 409A of the Code, the
Participant’s “separation from service” as defined in Section 409A of the Code.

(iii) If upon an Participant’s “separation from service” (within the meaning of
Code Section 409A) with the Company, such Participant is then a “specified
employee” (as defined in Code Section 409A), then solely to the extent necessary
to comply with Code Section 409A and avoid the imposition of taxes under Code
Section 409A, the Company shall defer payment of “nonqualified deferred
compensation” subject to Code Section 409A which is payable as a result of and
within six (6) months following such separation from service until the earlier
of: (a) the first business day of the seventh month following such Participant’s
separation from service, or (b) ten (10) days after the Company receives written
notification of such Participant’s death. All such delayed payments shall be
made without accrual of interest.

(iv) Notwithstanding anything to the contrary contained in any other document or
agreement pursuant to which a Participant becomes entitled to severance payments
that constitute “deferred compensation” within the meaning of Section 409A of
the Code, the form and timing of such payments shall be determined based on the
form and timing rules set forth in this Plan.

(j) Arbitration. The terms and provisions of Exhibit C hereto are incorporated
herein as if fully set forth herein.

1

Exhibit A

PARTICIPANTS; BENEFIT PERIODS

Tier 1 Participants

Greg Gorgas, Senior Vice President, Commercial
Brandi Roberts, Vice President, Finance

Tier 2 Participants

[TBD by Designated Officers]

Benefit Period

Tier 1 Participants – 9 months

Tier 2 Participants – 6 months

Exhibit B

LIMITATION ON PAYMENTS

In the event it shall be determined that any compensation by or benefit from the
Company to the Participant or for the Participant’s benefit, whether pursuant to
the terms of this Plan or otherwise (collectively, the “Payments”),
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (ii) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Participant’s benefits under this Plan shall
be either:

(a) delivered in full, or



  (b)   delivered as to such lesser extent which would result in no portion of
such benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Participant on an after-tax basis of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

Unless the Company and the Participant otherwise agree in writing, any
determination required under this Exhibit B shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Participant and the
Company for all purposes. For purposes of making the calculations required by
this Exhibit B, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Exhibit B. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Exhibit B.

In the event that Payments must be reduced, then the Payments will be reduced in
accordance with the following order of priority: (a) first, Full Credit Payments
(as defined below) will be reduced in reverse chronological order such that the
payment owed on the latest date following the occurrence of the event triggering
the Excise Tax will be the first Payment to be reduced until such Payment is
reduced to zero, and then the Payment owed on the next latest date following
occurrence of the event triggering the Excise Tax will be the second Payment to
be reduced until such payment is equal to zero, and so forth, until all such
Full Credit Payments have been reduced to zero, and (b) second, Partial Credit
Payments (as defined below) will be reduced in a manner such as to obtain the
best economic benefit for the Participant so that after giving effect to such
reduction, the Participant retains the greatest economic value of such Partial
Credit Payments. “Full Credit Payment” means a payment, distribution or benefit,
whether paid or payable or distributed or distributable pursuant to the terms of
this Plan or otherwise, that if reduced in value by one dollar reduces the
amount of the parachute payment by one dollar. “Partial Credit Payment” means a
payment, distribution or benefit, whether paid or payable or distributed or
distributable pursuant to the terms of this letter or otherwise, that if reduced
in value by one dollar reduces the amount of the parachute payment by an amount
that is less than one dollar. For clarification purposes only, a “Partial Credit
Payment” would include a stock option as to which vesting is accelerated upon an
event that triggers the Excise Tax, where the in the money value of the option
exceeds the value of the option acceleration that is added to the parachute
payment.

Exhibit C

ARBITRATION

Any dispute or controversy arising out of, relating to, or in connection with
this Plan, or the interpretation, validity, construction, performance, breach,
or termination thereof, shall be settled by binding arbitration to be held in
the County of San Diego, State of California in accordance with the National
Rules for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “ Rules ”). The arbitrator may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrator
shall be final, conclusive and binding on the parties to the arbitration.
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction.

The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
shall be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. The Participant and the Company consent to the
personal jurisdiction of the state and federal courts located in California for
any action or proceeding arising from or relating to this Plan or relating to
any arbitration in which the parties are participants.

Nothing in this Exhibit C modifies the Participant’s at-will employment status.
Either the Participant or the Company can terminate the employment relationship
at any time, with or without Cause.

SUBMISSION OF ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS
PLAN, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR
TERMINATION THEREOF TO BINDING ARBITRATION, CONSTITUTES A WAIVER OF THE PARTY’S
RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO
ALL ASPECTS OF THE EMPLOYER/PARTICIPANT RELATIONSHIP, INCLUDING BUT NOT LIMITED
TO, THE FOLLOWING CLAIMS:

ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION;

ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et seq.;
and

ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING TO
EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

2